Order dismissing report affirmed. The defendant appeals from the order of the Appellate Division dismissing a report from the District Court judge who found for the plaintiff in an action of tort. The plaintiff entered the defendant’s store through an entrance level with the floor inside the store. She made some purchases and then proceeded to an exit in a part of the store other than that where she had entered, when *765she “fell, floating in air.” This fall took place near three steps which were about twenty feet wide. The steps were the same color as the floor, tight cream. “[Tjhere was no bannister, barrier, sign or anything else at the stairway to warn customers that a stairway was there.” There was no error in denying the defendant’s requests to the net effect that there was no evidence to warrant a finding for the plaintiff. The color scheme could have confused the plaintiff and the defendant had taken no precaution to warn customers of the change in the level of the floor which resulted in the plaintiff’s fall. Coates v. First Natl. Stores, Inc. 322 Mass. 563, 565, and cases cited.
John Arthur Johnson for the defendant.
A. Kenneth Carey, for the plaintiff, submitted a brief.